--   .-_




                       THEATTORNEY               GENERAL

                                     OFTEXA8




           Dr-. George W, Cox
           State Health Officer
           Austin, Texas

           Dear Sir:                 Opinion No. o-2732
                                     Re: Construction of Section 2, Article
                                          TOOb, Vernon's Annotated Penal Code.
                  Your recent request for an opinion of this department
           upon the questions as are herein stated has been received.
                  Your letter reads in part as follows:
                 "Many Inquiries have been received by this
              Department regarding Article TOOb, P.C, (House
              Bill 903, 46th Legislature) as to whether or not
              certain dishwashing and/or sterilizing equipment
              complies with the law when used in eating establish-       ,.
                                                                         /"
              merits.
                 "These Inquiries have been received from city
              health departments as well as from manufacturers
              of equipment, Replies have been made according
              to our interpretation of the law, but the inquiries
              continue to arrive as if this Department had author-
              ity to change the law.
                 "It has been found that these inquiries fall
              into two groups. The most persistant inquiry is
              concerning the sterilization of dishes by means of
              ultra-violet rag. The other group of Inquiries con-
              cerns electrically operated dishwashing machines
              that purport to complete the operation of washing
              and sterilizing dishes at the same time.
                 "Your opinion on the following questions would
              be appreciated:
                 "1 D Does an ultra-violet ray machine such as
              described in the lnclosed circular, marked Exhibit
              A, comply with Article TOOb, Vernon's Annotated
              Statutes of Texas, 19x9?
                  "2 . Do dishwashing machines such as described
                          Dr. George W. Cox, page 2         O-2732


                              in the inclosed circular marked Exhibit B,
                              comply Qlth Article 700b, Vernon's Annotated
                              StatUti3B of Texas, X939?
                                 "3. 'If your answer to question No. 1 is af-
                              firmative, must the water used in this machine
                              be held at any certain temperature for any speci-
                              fied length of time?"
                                 Section 2 of Article 700b, Vernon's Annotated Penal
                          Code reads as follows:
                                  'Sec. 2. No person, firm, corporation, or
                              association operating, managing, or conducting
                              any hotel, cafe, restaurant, dining car, drug
                              store, soda water fountain, meat market, bakery,
                              or confectionery, liquor dispensary or anp other
                              establishment where food or drink of any kind is
-                             served or permitted to be served to the public,
                              shall furnish to any person any dish, receptacle,
                              or utensil used in eating, drinking, or conveg-
                              lng food if such dish, receptacle, or utensil
~~-1   _

           -,
                              has not been washed after each service until clean
                              to the sight and touch in warm water containing
                . .

                      ‘.~,.
                              soap or alkali cleanser. After cleaning, all
                         \    glasses, dishes, silverware, and other receptacles
                              and utensils shall be placed in wlre cages and
                              imI&WBed  in St111 bath of clear water heated to
                              a minimm temperature of 170o,F for at least three
                              minutes, or two minutes at 1800 F. Upon removal
                              from the hot water, all glases, dishes, sllver-
                              ware, and other receptacles and utensils shall be
                              stored in such a manner as not to become contaminat-
                              ed . Provided that the State Board of Health may
                              approve other equally effective methods of treat-
                              ment by steam or hot water that meet with the mini-
                              mum requirments for the safety of the public health,
                              85  prescribed by the State Board of Health;thet
                              are not inconsistent with this Act, When paper
                              receptacles, Ice cream cones, or other single ser-
                              vice utensils are Used  for serving food or drfnks,
                              they must be kept in a sanitary manner, protected
                              from dust, flies, end other contamination.
                                 "Provided that the provisions of this Section
                              shall not apply to such establishments a5 descrlb-
                              ed herein that use electrically operated dishwash-
                              ing and glasswashing machlnes, that accomplish
                              these purposes mechanically."
Dr. George W. Cox, page 3         O-2732


       The ultra-violet ray machine, as described In the~ex-
hibit marked "A" is celled~the Steril-Ray Cabinet which con-
sists of a housing, Or's cabinet, in the bottom of which'are
mounted four Sterilamps. The inside walls of the Cabinet are
polished corrugated aluminum, which reflect the rays to all
surfaces of the glassware placed lnside~of the Cabinet. The
diagram as shown In Exhibit "A" illustrates the manner in
which glassware is sanitized. After being cleansed and drained,
it is placed, upside down, in a tray provided for that pUr-
pose. The~tray is then placed in the cabinet and a sliding
metal door, or curtain, drawn down. This automatically turns
on the Sterilamps and at the same time engaged an automatic
time lock which prevents the curtain from being raised for a
period.of two minutes and ten seconds, At the end of this
period, the current is automatically turned off and the time
lock released so that the door may be raised and the tray re-
moved. The Sterll-Ray Cablnett operates without heat and
chemicals. The lamps Used in the Cabinet are electric lamps.
The Steril-Ray Cabinet is a machine used for sterilization
purposes and not for washing or cleaning dishes, etc.
       It will be noted that Section 2, Article 700b, supre,
provides that after cleaning all dishes, etc. the same shall
be placed in wire cages and immersed in still bath of clear
water heated to a minlmum temperature of 170° F for at least
three minutes, or two minutes at 1800 F, No doubt, this re-
quirement is for Sterilization purposes. However, the State
Board of Health may approve other equally effective methods
of treatment by steam or hot water that meet with the minimUm
requirements for the safety of public health, as prescribed
by the State Board of Health, that are not inconsistent with
the above mentloned act, A~~above stated, the Sterll-Ray
Cabinet does not provide the treatment by steam or hot water
but provides a treatment by light rays.
       Exhlbit "A" also shows and describes e machine celled a
'Rot0 Glass Washer" which is advertised as a 'team mate" for
the Sterll-Ray Cabinet. We are of the opinion that if there
electrically operated machines are used together and accomplish
the purposes mechanically as required by Article 700b, supra,
then the above mentioned provisions of Article 700b, BUpra, do
not apply, and the State Board of Health may approve the use
of said mechines if they meet the minimum requirements for the
safety of public health, as prescribed by the Board of Health.
However, on the other hand, if the Steril-Rag Cabinet is used
for sterilization purposes only and not in connection with an
electrically operated washing or cleansing machine, whether
said machine meets the requirements of Article 700b, supra,
with reference to sterilization purposes is a question of fact
to be determined by the State Board of Health.
Dr. George W. Cox, page 4            o-2732



       The machlne described In Exhibit "B", attached to your
Inquiry, as ye understand, Is an electrlcallg operated dlsh-
washing and glassrashlng machine and if said machine accomplishes
these purposes mechanically, the provisions of Section 2, Art-
icle 700b, supra, do not apply. If said machine meets the
minimum requtrements for the safetg~of public health, as pre-
scribed by the State Board of Health, we are of the opinion
that said Board may approve the use of said machine.
         Trusting that the foregoing fully answers your inquiry,
we are
                                Very truly yours
                             ATTORNEY GERERAL OF TEXAS
                                By    s/Ardell Willlams
                                        Ardell Williams
                                        Assistant

AW:AW:wc

APPROVFD SEP 18, 1940
s/Gerald C. Mann
ATTORIVEYGEEWAL OF TEXAS
Approved Opinion Committee By s/‘BWBChairman